423 F.2d 679
Wm. ANDRESS, Jr., and Devona C. Andress, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 28415.
United States Court of Appeals, Fifth Circuit.
March 13, 1970.

John W. Lodgewick, William Andress, Jr., Andress, Woodgate & Hartt, Dallas, Tex., for appellants.
Eldon B. Mahon, U. S. Atty., Dallas, Tex., Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Atty., Tax Div., U. S. Dept. of Justice, Washington, D. C., K. Martin Worthy, Chief Counsel, Bobby D. Burns, Atty., Internal Revenue Service, Washington, D. C., Lee A. Jackson, Loring Post, Gary R. Allen, Stephen H. Hutzelman, Attys., Tax Div., U. S. Dept. of Justice, Washington, D. C., for appellee.
Before WISDOM and INGRAHAM, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
William Andress, Jr., a lawyer, contends that part of his social expenses are deductible from his gross income. Because the Canons of Ethics prohibit the legal profession from advertising or soliciting, he maintains that social and entertainment activities are an ordinary and necessary expense of his professional operations.


2
For the reasons set forth in the Tax Court below, Andress v. Commissioner, 1969, 51 T.C. 863, we conclude that Andress's expenses were entertainment expenses which he failed to qualify under section 274(a) (1) and (d) of the Internal Revenue Code of 1954.


3
The judgment of the Tax Court is affirmed.